The opinion of the court was delivered by
Johnston, J.:
We think that the petition stated a cause' of action, and that the demurrer of the defendants should, have been overruled. The allegations of the petition are voluminous, and in some respects general and indefinite. However, it is averred substantially that when the building used by the congregation of the Christian church of Winfield, Kansas, was erected, no organ or other instrument of music was-used by that society in its worship, and that instrumental music has never been allowed or countenanced by that church in public worship, but has always been excluded on the ground! that it is harmful and sinful. Notwithstanding this, the defendants, some of whom assume to be trustees and deacons of the church, against the protest of a majority of the officers and a large number of the congregation, forcibly placed an organ in the church building, where it has since been kept and used in the religious services.
In the present state of the case, we are not required to consider the merits of this unfortunate controversy, whether, under the fundamental laws and usages of the society, instru*628mental music is authorized in public worship. Civil courts have no ecclesiastical jurisdiction, and never interfere in matters of church polity except for the protection of civil rights, and the preservation of that religious freedom guaranteed by the constitution, which declares that “the right to worship God according to the dictates of conscience shall never be infringed.” Questions relating to doctrine, discipline, and forms of woi’ship, are to be determined by the members of the church, or by a tribunal established under the laws of the church for the decision of such questions; and the decisions thus made are accepted as controlling by the courts in all cases where civil rights are dependent upon those questions. Where church property is given and received upon the express condition that it shall always be used to promote a particular faith, and an attempt is made to divert the same to the teaching and promotion of different and inconsistent principles, courts may inquire into the object of the trust and prevent any perversion of the same. No such question, however, arises here, as nothing is claimed by virtue of any conditions upon which the church property was conveyed or acquired. It is alleged that “the Christian church of Winfield, Kansas,” is a separate and independent congregation, subject to no other church, society, convention or churches whatever. It is further stated that the congregation has elders and deacons, the duty of the elders being to rule, teach, and care for the spiritual affairs of the congregation, and that of the deacons has been more particularly to look after the temporal affairs of the congregation. If under the rules of this church it belonged to the elders to decide what the doctrinal teaching and form of worship should be, then their consent was necessary to the change from that which had theretofore been adopted and taught. According to the petition, only one of the elders joined in forcibly and irregularly placing the organ in the church, and it was done contrary to the laws and usages of the church, and against the consent and protest of a majority of its officers. If the congregation is strictly independent and separate from other organizations, then it would seem that questions like that in *629dispute here would be controlled by a majority of the members, or by any local officers or tribunal created by the church for that purpose. Watson v. Jones, 13 Wall. 725, is an interesting and instructive case upon controversies in religious societies, and the power of the civil courts concerning the rights to property held by such organizations. Mr. Justice Miller, in treating of an independent congregation which holds property by purchase or donation, with no other specific trust attached to it in the hands of the church except that it is for the use of the congregation as a religious society, says:
“ In such cases where there is a schism which leads to a separation into distinct and conflicting bodies, the rights of such bodies to the use of the property must be determined by the ordinary principles which govern voluntary associations. If the principle of government in such cases is that the majority rules, then the numerical majority of members must control the right to the use of the property. If there be within the congregation officers in whom are vested the powers of such control, then those who adhere to the acknowledged organism by which the body is governed, are entitled to the use of the property. The minority, in choosing to separate themselves into a distinct body and refusing to recognize the authority of the governing body, can claim no rights in the property from the fact that they had once been members of the church or congregation. This ruling admits of no inquiry into the existing religious opinions of those who comprise the legal or regular organization; for if such was permitted, a very small minority, without any officers of the church among them, might be found to be the only faithful supporters of the religious dogmas of the founders of the church. There being no such trust imposed upon the property when purchased or given, the court will not imply one for the purpose of expelling from its use those who by regular succession and order constitute the church, because they may have changed in some respects their views of the religious truth.”
*630Religious Society -pervesion of church property -injunction. *629If the will of the majority of the members of the congregation must control, as the averments in the petition would indicate, still the action of the defendants was unauthorized and illegal. No innovation could be introduced or material change made in the established doctrine and mode of worship *630except upon action of the members taken in conformity to their rules. No such action was taken, and the record brought here discloses that no vote authorizing a change was had, and that the consent of the majority to the introduction of instrumental music in the religious services of the church was never expressed. Assuming that the allegations in the petition are true, as we must, the defendants, who formed but a small part of the congregation and only a minority of the officers, have forcibly intruded into the church and the worship therein, a form and service not allowed by the established laws and teachings of the church. This has been done without the consent of the plaintiff and those for whom he sues, or of the majority of the members legally expressed, and against the protest of the majority of the officers intrusted with the control of the affairs of the congregation. Their action in thus forcibly placing the organ in the church, and J. . 0 ° 7 continuing its use in public worship, contrary to ^ principles, rules and usages of the church, and without the consent of the controlling authority, is unauthorized and illegal, and is such a perversion of the church property as the court will restrain.'
We refrain from discussing the merits of the case in its present condition, as the questions concerning what are the established doctrines, laws and forms of worship in that church, how changes may be made in conformity to its rules, and with whom is the controlling power for the settlement of controversies when they arise, can be best considered and decided after the answer is filed and the proofs offered.
The only question raised by the demurrer is the sufficiency of the allegations of the petition, and this question having been decided in the affirmative, it follows that there must be a reversal of the judgment sustaining the demurrer.
All the Justices concurring.